Exhibit 23.1 Consent of Independent Registered Public Accounting Firm The Board of Directors Build-A-Bear Workshop, Inc.: We consent to the incorporation by reference in the registration statements (Forms S-8 No. 333-120012 and No. 333-159313) pertaining to various stock incentive plans of Build-A-Bear Workshop, Inc. and Subsidiaries of our reports dated March 14, 2013, with respect to the consolidated financial statements and schedule of Build-A-Bear Workshop, Inc. and Subsidiaries, and the effectiveness of internal control over financial reporting of Build-A-Bear Workshop, Inc. and Subsidiaries, included in this Annual Report (Form 10-K) for the year-ended December 29, 2012. /s/ Ernst & Young LLP St. Louis, Missouri March 14, 2013
